Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 


Response to Communication(s)
2.	The present Office Action is based upon the original patent application filed on 05/06/2020 as modified by the preliminary amendment filed on 04/30/2021. Claims 4, 8, 12 and 16 were canceled. Claims 1-3, 5-7, 9-11 and 13-15 are now pending in the present application.

Information Disclosure Statement
3. 	The information disclosure statements filed 08/07/2020 and 04/06/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. They have been considered and placed in the application file.

Specification
4. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections


	- Regarding claim 1, line 1, limitation “a downlink signals” should be changed to -- a downlink signal --. Same objection’s reason for limitation “downlink signals” in lines 3 and 5. It appears that the feature “a downlink signals” of Claim 1 mentioned above is indeed “a downlink signal” as claimed in other claims 5, 9 and 13. Therefore, the claim will be interpreted as “a downlink signal” for the purposes of examination as below.
	Also, in regard to claim 1, line 8, limitation “the downlink is processed ...”. From this wording it is not possible to unambiguously derive which/what “downlink” is processed for the claimed method. It appears that the feature “the downlink is processed” of Claim 1 mentioned above is indeed “the downlink signal is processed” as claimed in other claims 5, 9 and 13. Therefore, the claim will be interpreted as “the downlink signal is processed” for the purposes of examination as below.
	Also, in regard to claim 1, line 9, the limitation “on the assumption” should be changed to -- on an assumption -- to avoid lack of antecedent basis, since it has not been previously defined or disclosed. Same objections’ reason is, e.g. “on the assumption”, as for claim 5, lines 14-15; claim 9, line 8 and claim 13, lines 13-14

Also, in regard to claim 1, lines 9-10, limitation “there are no transmission” should be changed to -- there is no transmission --, as it appears in claim 9, line 8. Same objections’ reason is, e.g. “there are no transmission”, as for claim 5, lines 14-15 and claim 13, lines 13-14.

on the at least one symbol. --, as it appears in claim 3, line 3; claim 11, lines 2-3 or claim 15, lines 2-3.

- Regarding claim 15, line 1, “The BS of claim 13” should be changed to -- The BS of claim 14 --; since the claimed limitation “the short latency and high reliability service” is previously defined or disclosed in claim 14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


6.	Claims 1-3, 5-7, 9-11 and 13-15 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,681,706 (U.S. Application No. 16/039,059 previously prosecuted and issued on 06/09/2020; hereinafter refer as ‘1706’). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the below rationales.
	Claims 1-6 of the ‘1706 patent teach essentially the same method steps and user equipment ‘UE’ (see claims 1-3 and 5-7 of the instant application) for short latency and high reliability service in wireless communication system such as receiving downlink signal within the (downlink) transmission time interval (wherein ‘base station’ is obvious for downlink signal); processing the received downlink signal; wherein the notification indicating that (OFDM) symbol within the (downlink) transmission interval is exclusively allocated to the second service (e.g. not intended to the UE being received) and where the received downlink signal (for the first service) is processed on the assumption that there is no downlink signal (for the first service) intended to the UE except for synchronization signal on the (OFDM) symbol indicated by the notification.
	Through claim comparison one would clearly see claims 1-6 of the ‘1706 patent fully anticipates claims 1-3 and 5-7 of the instant application. Also through claim comparison a skilled 
	Claims 9-11 and 13-15 of the instant application call for a method and base station ‘BS’ having limitations, which only differs from the method and user equipment in terms of the category (terminal vs base station) as in claims 5-7; and is substantially corresponding to claims 1-3 with respect to the technical features (receiving vs transmitting, etc.), thereof. Thus, they are deemed obvious over claims 1-6, respectively, of the ‘1706 patent, for the same rationales applied to claims 1-3 and 5-7 discussed above.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and 
distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.    	Claims 1-3, 5-7, 9-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites for broad limitations such as “processing a downlink signals” (line 1) and “the downlink is processed on the assumption that there ‘are’ no transmission intended to the UE” (lines 8-10) is vague/unclear. It is unclear what ‘signals’ in downlink is referred to (e.g. downlink frame/subframe/carrier/subcarrier signal, downlink control signal, or else); what downlink’ is referred to (e.g. downlink frame/subframe/carrier/subcarrier, downlink control, or else); and what ‘transmission’ is referred to (e.g. transmission time interval, control transmission, signal transmission, data transmission, or else); therefore, these broad limitations cannot be unambiguously determined what they are referred to. As a result, in reciting the claimed limitation, the applicant appears to fail to clearly set forth the metes and bounds of a claimed invention the applicant seeks to protect.
Claims 2-3 are rejected as they depend upon rejected independent claim 1; and since they do not add any feature(s) or subject matter that would solve the deficiencies of claim 1.
As per claims 5-7, the claims commonly call for the user equipment having limitations mirrored method steps of claims 1-3; therefore, they are deemed unclear for the same rationales applied to the method claims 1-3 discussed above.
As per claims 9-11 and 13-15, the claims commonly call for base station and method which only differs from the method and user equipment in terms of the category (terminal vs base station) as in claims 5-7; and is substantially corresponding to claims 1-3 with respect to the technical features (receiving vs transmitting, etc.), thereof. Therefore, they are deemed unclear for the same rationales applied to claims 1-3 and 5-7 discussed above.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



8. 	Claims 1-3, 5-7, 9-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Tsai et al. (U.S. 9,100,949, hereinafter refer as “Tsai”).

	- In regard to claim 1, Tsai discloses the method for processing downlink signal by a user equipment ‘UE’ in a wireless communication system, which comprises 
receiving the downlink signal from a base station ‘BS’ within a transmission time interval (for example see UE 920 in fig. 9; col. 1, lines 21-27: DL and UL duration; col. 1, lines 29-31: receiving/transmitting signals from/to a base station; col. 1, lines 59-60); and 
processing the downlink signals, wherein, based on a notification indicating that at least one symbol within the transmission time interval is not intended to the UE being received from the BS (for example see fig. ; col. 1, lines 38-59; wherein DL-MAP and UL-MAP, e.g. ‘notification’, identifies/specifies receiving/sending schedule for user equipment to identify/use the identified resources and to ignore the remaining resources of the frame; and wherein OFDM symbols is disclosed in col. 9, lines 41-42), the downlink is processed on the assumption that there are no not intended to the UE intended to the UE except for a synchronization signal on the at least one symbol (for example see fig. 8B; col. 3, lines 58-63; col. 7, line 66 through col. 8, line 6; claim 10).

Tsai also discloses for the ‘user equipment ‘UE’ having limitations mirrored method steps of claim 1, respectively. Thus, they are rejected for the same rationales applied to claim 1 discussed above.

- In regard to claims 9 and 13, it sets forth the base station ‘BS’ and method having limitation, which only differs from the method and user equipment as in claim 1 and 5 in terms of the category (terminal vs base station), and is substantially the same as claim 1 with respect to the technical features (receiving vs transmitting, etc.), thereof. Therefore, they are rejected for the same rationales applied to claims 1 and 5 discussed above, as additionally disclosed in figs. 9-10; and in the respective portions of the specification.

- Regarding claims 2-3, 6-7, 10-11 and 14-15, in addition to features recited in base claims (see rationales discussed above), Tsai further discloses for exclusively allocated to a short latency and high reliability service (for example see Abstract; col. 7, line 66 through col. 8, line 6; col. 9, lines 24-29 and wherein OFDM symbols are disclosed in col. 9, lines 41-42). 

9.	Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oota; Yoshiyuki (U.S. 8,503,406), Larsson et al. (U.S. 10,448,396) and Ko et al. (U.S. 10,057,906) are all cited to show system/devices and methods for improving modem communication architectures, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


November 6, 2021